Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 1 of 31 PageID #: 551




                            EXHIBIT 5
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 2 of 31 PageID #: 552



     UNITED STATES DISTRICT COURT

     EASTERN DISTRICT OF NEW YORK


      In re HAIN CELESTIAL HEAVY                   Case No. 2:21-cv-0678-JS-AYS
      METALS BABY FOOD LITIGATION,

      This document relates to:                    DECLARATION OF SUSANA CRUZ
                                                   HODGE IN SUPPORT OF THE
      All Actions                                  STEWART MOVANTS’ MOTION FOR
                                                   APPOINTMENT OF LORI G.
                                                   FELDMAN AND REBECCA A.
                                                   PETERSON AS INTERIM CO-LEAD
                                                   COUNSEL


     I, Susana Cruz Hodge, hereby declare as follows:

                1.   I am an attorney licensed to practice in the State of New Jersey and have

       been admitted to practice in several courts across the country. I am a partner with Lite

       DePalma Greenberg & Afanador, LLC (“LDGA”). I am counsel of record for Plaintiff

       Charlotte Willoughby in the above-captioned consolidated action. This matter arises out

       of Hain Celestial Group’s (“Hain”) misrepresentations and omissions concerning the

       manufacturing, marketing, advertising, distribution, and sale of certain infant and baby

       foods as it failed to fully disclose the presence and/or risk of heavy metals and other

       contaminants to consumers.

                2.   I submit this declaration in support of the appointment of Lori G. Feldman

       of George Gesten McDonald PLLC and Rebecca A. Peterson of Lockridge Grindal

       Nauen P.L.L.P. as Plaintiffs’ Interim Co-Lead Counsel pursuant to Fed. R. Civ. P. 23(g),

       and for the appointment of an Executive Committee consisting of myself and Catherine

       Sung-Yun Smith of Gustafson Gluek PLLC, and Stephen R. Basser of Barrack Rodos &

       Bacine.



     559654.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 3 of 31 PageID #: 553



             3.      LDGA is a 14-attorney firm with offices in Newark, New Jersey and

      Philadelphia, Pennsylvania. More than half of our attorneys work primarily in class action

      litigation and collectively have participated and held leadership positions in numerous

      successful class action cases. Attached as Exhibit A is a copy of LDGA’s firm biography

      detailing our experience and successes.

             4.      LDGA has a long-standing tradition of recruitment, retention, and

      advancement of women and minority attorneys. The firm currently boasts a team comprised

      of 50% women and/or minority attorneys, including at the partnership level. It also actively

      recruits women and minority attorneys and regularly staffs its summer associate positions

      with law students participating in the Rutgers Minority Student Program. We are committed

      to supporting and representing the minority and socioeconomically disadvantaged population

      in Newark, New Jersey. To that end, the firm has regularly participated in a summer hiring

      program that employs minority students from University High School in order to provide

      inner city students with valuable exposure to a law practice.

             5.      I focus my practice primarily on product liability and consumer fraud class

      actions. I have actively participated in several successful consumer cases, including Cole v.

      NIBCO, Inc., No. 13-cv-07871 (D.N.J.), a case involving defective plumbing piping, tubing

      and fixtures that resulted in a nationwide consumer settlement worth $44 million; Schwartz

      v. Avis Rent a Car System, LLC, No. 11-4052 (D.N.J.), a case involving fraudulent fee

      charges that resulted in a nationwide consumer settlement worth up to $13 million; and In re

      Shop-Vac Marketing and Sales Practices Litig., No. 4:12-MD-2380 (M.D. Pa.), a case

      involving misrepresentation of the peak horsepower of wet/dry vacuums that resulted in a

      nationwide settlement fund valued at $174 million.

             6.      Along with Ms. Peterson, I have spent the last three years litigating cases

       across the country involving heavy metals, BPA, and other toxins in pet food. including,
     559654.1                                      2
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 4 of 31 PageID #: 554



       Colangelo v. Champion Petfoods USA, Inc. et al., No. 6:18-cv-01228 (N.D.N.Y.), Zarinebaf

       et al v. Champion Petfoods USA, Inc. et al., No. 1:18-cv-06951 (N.D. Ill.), Grossman v.

       Schell & Kampeter, Inc., No. 2:18-cv-02344 (E.D. Cal.), and Zeiger v. WellPet LLC, No.

       3:17-cv-04056 (N.D. Cal.), where a class of California dog food purchasers was recently

       certified. I’ve also played a lead role for LDGA in the In re Big Heart Pet Brands Litigation,

       Civil No. 4:18-cv-00861-JSW (N.D. CA), a case involving poisonous toxins in pet food

       where LDGA was appointed to the Executive Committee.

                7.    In July 2020, I received my first personal leadership appointment (as a

       member of the Executive Committee) in In re Robinhood Outage Litigation, No. 20-01626-

       JD (N.D.C.A.), a putative class action filed on behalf of users of Robinhood’s trading

       platform.

                8.    Counsel for Plaintiffs Nicole Stewart, Charlotte Willoughby, Elizabeth

       Agramonte, Summer Apicella, Lee Boyd, Kelly McKeon, Renee Bryon, Marilyn Cason,

       Najah Henry, Chanel Jackson, Alexis Dias, and Holly Buffinton (the “Stewart Movants”)

       have self-organized and have assembled a leadership structure uniting skill, experience,

       and diversity to fairly and adequately represent the Plaintiffs and the proposed class.

       Every firm with a filed case in this proposed structure has had an opportunity to

       participate in the creation of the leadership structure and have representation in some

       capacity, with the goal to balance the maximization of resources and efficiency.

                9.    Lori Feldman and Rebecca Peterson are highly qualified to lead this

       litigation. Both have significant experience in complex litigation matters, including

       consumer class action litigation relating to heavy metals and other contaminates or food

       and consumer goods and have shown that they will lead this litigation in an efficient and

       practical matter. They will preserve class resources by eliminating unnecessary and


     559654.1                                         3
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 5 of 31 PageID #: 555



       duplicative work and managing the time of the firms by requiring submission of

       contemporaneous prepared time records.

                10.   Likewise, the proposed Executive Committee is comprised of eminently

       qualified attorneys who are experienced in the matters presented in this litigation, and

       capable of leading this Consolidated Action themselves. The proposed leadership

       structure provides an efficient and effective way to ensure that Plaintiffs can commit the

       necessary time and resources to this litigation. The resources that the supporting law firms

       have and will continue to commit to this litigation simply cannot be matched by any single

       law firm.

                Pursuant to 28 U.S.C § 1746, I declare under penalty of perjury that the

       foregoing is true and correct.

     Dated May 26, 2021                           s/ Susana Cruz Hodge
                                                  LITE DEPALMA GREENBERG &
                                                  AFANADOR, LLC
                                                  Susana Cruz Hodge (admitted Pro Hac)
                                                  570 Broad Street, Suite 1201
                                                  Newark, New Jersey 07102
                                                  Phone: (973) 623-3000 ext. 3811
                                                  Fax: (973) 623-0858
                                                  scruzhodge@litedepalma.com




     559654.1                                        4
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 6 of 31 PageID #: 556




                           EXHIBIT A
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 7 of 31 PageID #: 557




                                        FIRM BIOGRAPHY

                      LITE DEPALMA GREENBERG & AFANADOR, LLC

                                             MAY 2021

            Lite DePalma Greenberg & Afanador, LLC is a general practice law firm, with offices in

 Newark and Philadelphia. The firm specializes in commercial and complex litigation with a

 concentration in class action matters in the areas of securities, antitrust, consumer fraud, and

 insurance sales practices. More detail about the firm and its attorneys appears on its website,

 www.litedepalma.com.

            Diversity and Inclusiveness: Our Tradition

            Lite DePalma Greenberg & Afanador, LLC has a long-standing tradition of recruitment,

 retention, and advancement of women and minority attorneys. The firm did not attain its diverse

 team of partners, associates, and staff as a result of a contemporary mission to create diverse

 workplaces. Long before multiculturalism became the trend, Lite DePalma Greenberg &

 Afanador, LLC was committed to diversity in the workplace. Having elected its first minority

 attorney to the partnership over a decade ago, the firm has continually maintained a team of

 partners, associates, and staff that is representative of various multicultural backgrounds. The

 firm currently boasts a team comprised of 50% women and/or minority attorneys, including at

 the partnership level. We are also committed to staffing cases with a diverse team of seasoned

 attorneys that are capable of tending to the needs of our clients in today’s increasingly diverse

 global economy. To that end, Lite DePalma Greenberg & Afanador, LLC actively recruits

 women and minority attorneys and regularly staffs its summer associate positions with law

 students participating in the Rutgers Minority Student Program. We are immensely proud to have

 been part of that journey and have witnessed firsthand how this type of trail blazing motivates



 876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 8 of 31 PageID #: 558




 and inspires our young associates.

        Community and Leadership: Our Devotion to the Development of the Newark
        Community and Minority / Socioeconomically Disadvantaged Groups

        Founded in 1978, our law firm began its practice in Newark, New Jersey and has

 remained a Newark resident at all times. As a proud member of the Newark community, Lite

 DePalma Greenberg & Afanador, LLC supports its local charitable, educational, cultural, and pro

 bono legal institutions. The firm is heavily involved with Newark’s educational institutions. The

 firm has participated in a summer hiring program that employs minority students from

 University High School on a part-time basis in order to provide inner city students with valuable

 exposure to a law practice. It also supports Newark’s law schools by supporting Seton Hall and

 Rutgers-Newark, financially and otherwise. Our attorneys are deeply committed to both schools

 and regularly volunteer their time in alumni, moot court, and other programs. In the cultural

 arena, the firm was a Founding Sponsor of the New Jersey Performing Arts Center in Newark

 and a consistent financial supporter of NJPAC since its inception. Among the pro bono legal

 institutions that Lite DePalma Greenberg & Afanador, LLC has actively assisted are Consumers

 League of New Jersey and the Center for Auto Safety in Washington, DC. The firm successfully

 represented both organizations as amicus curiae in cases before the Supreme Court of New

 Jersey. Additionally, several of our attorneys were among the first in New Jersey to handle pro

 bono appeals in the New Jersey Appellate Division’s Pro Bono Civil Pilot Program and have

 participated in several pro bono matters.

        Loyalty: Our Commitment to Family and Personal Relationships

        Lite DePalma Greenberg & Afanador, LLC has long-realized that promoting healthy

 family and personal relationships is a key component to building a successful and cohesive


                                                2
 876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 9 of 31 PageID #: 559




 practice. Mindful of the increase in dual income families, the firm strives to create an

 environment that is respectful of family obligations. Lite DePalma Greenberg & Afanador, LLC

 endeavors to facilitate flexible work arrangements by offering a fair family leave policy, flex-

 time, and telecommuting.

                                  MEMBERS OF THE FIRM

         JOSEPH J. DEPALMA (Newark Office), the Firm’s Managing Member, has a vast

 breadth of experience in many types of class action cases involving securities, ERISA, antitrust,

 product liability, and consumer fraud.      Mr. DePalma also handles shareholder derivative

 litigation, commercial litigation, and transactional matters for the firm’s corporate clients. He

 has a Masters Degree in Business Administration and a J.D. degree from Seton Hall University

 School of Law.

         Mr. DePalma has served as Co-Lead Counsel for the State of New Jersey, Division of

 Investment, as Lead Plaintiff in two prominent class actions that have resulted in significant

 recoveries:    Reginald Newton v. Tenet Healthcare Corp., (Tenet Healthcare Securities

 Litigation), cv-02-8462-RSWL (C.D. Cal.) ($281.5 million settlement); In re Motorola

 Securities Litig., Civ. No. 03-C-287 (N.D. Ill.) ($193 million settlement reached three business

 days before trial).

         Mr. DePalma has also played an active role in obtaining settlements in numerous

 recognized class actions comprising some of the largest settlements in the nation. Included in

 such cases are: In re Prudential Ins. Co. of America Sales Practices Litig., 148 F.3d 283 (3d Cir.

 1998) (over $4 billion paid out in largest insurance sales practices settlement ever) (Liaison

 Counsel); In re Lucent Technologies Securities Litig., Civil Action No. 00cv621(AJL) (D.N.J.),



                                                 3
 876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 10 of 31 PageID #: 560




  reported opinions, 2003 WL 25488395 (D.N.J. Dec. 15 2003), 2002 WL 32815233 (D.N.J. July

  16, 2002), 217 F. Supp. 2d 529 (D.N.J. 2002), 2002 WL 32818345 (D.N.J., May 9, 2002), 221 F.

  Supp. 2d 463 (D.N.J. 2001), 221 F. Supp. 2d 472 (D.N.J. 2001) (approximate $610 million

  settlement) (Liaison Counsel); Galanti v. Goodyear, Civil Action No. 03-209(SRC) (D.N.J.)

  ($300 million product liability settlement) (Liaison Counsel); In re Aremissoft Corp. Securities

  Litig., Civil Action No. 01-CV-2486 (JAP) (D.N.J.), reported opinion, 210 F.R.D. 109 (D.N.J.

  2002) (over $250 million recovered to date; case is ongoing) (Liaison Counsel); In re Royal

  Dutch/Shell Transport Litigation, Civil Action No. 04-1398 (JWB) (D.N.J.), reported opinions,

  404 F. Supp. 2d 605 (D.N.J. 2005), 380 F. Supp.2d 509 (D.N.J. 2005) ($90 million ERISA

  settlement, the largest settlement ever under ERISA) (Liaison Counsel); P. Schoenfeld Asset

  Management, LLC v. Cendant Corp., Civil Action No. 98-4734(WHW) ($26 million settlement

  after precedent-setting decision in same case, Semerenko v. Cendant Corp., 223 F.3d 165 (3d

  Cir. 2000)) (Liaison Counsel); Steiner v. MedQuist, Civil Action No. 04-CV-05487-JBS

  (D.N.J.), reported opinion, 2006 WL 2827740 (D.N.J. Sept. 29, 2006) ($7.75 million) (Liaison

  Counsel); In re Tellium Securities Litig., No. 02-CV-5878 (FLW) (D.N.J.), reported opinion,

  2005 WL 1677467 (D.N.J. June 30, 2005) ($5.5 million) (Liaison Counsel), and; In re NUI

  Securities Litig., Civil Action No. 02-CV-5220 (MLC) (D.N.J.), reported opinion, 314 F. Supp.

  2d 388 (D.N.J. 2004) ($3.5 million) (liaison counsel).

         Mr. DePalma’s years of experience also include the following major matters: In re

  Computron Software, Inc. Securities Litig., Civil Action No. 96-1911 (AJL) (approximate $15

  million settlement) (Liaison Counsel); In re USA Detergents, Inc. Securities Litigation, Master

  File No. 97-2459 (MTB), District of New Jersey ($10 million settlement) (Liaison Counsel); In



                                                  4
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 11 of 31 PageID #: 561




  re: The Children’s Place Securities Litig., Master File No. 97-5021 (JCL), District of New

  Jersey, reported opinion,1998 WL 35167284 (D.N.J. Sept. 4, 1998) ($1.7 million settlement)

  (Liaison Counsel); Arthur Fields, et al. v. Biomatrix, Inc., et al., Civil Action No. 00-CV-3541

  (WGB), District of New Jersey ($2.45 million settlement) (Liaison Counsel), and In re Atlas

  Mining Securities Litig.; Civil Action No. 07-428-N-EJL (D. Idaho) ($1.25 million) (Lead

  Counsel).

         Some of Mr. DePalma’s other court approved class action and mass action settlements,

  all approved in 2010, involved product liability, takeover and ERISA matters. In a complex

  MDL mass action proceeding involving the illegal harvesting of body parts and the untested

  surgical implanting of those parts, Mr. DePalma, along with a team of nationally recognized

  colleagues, achieved a global settlement in a case captioned In re Human Tissue Product

  Liability Litig. (D.N.J.). Mr. DePalma achieved a settlement on behalf of shareholders in tender

  offer litigation, captioned In re Alpharma Shareholder Litigation, (N.J. Superior Ct.).        In a

  complex ERISA matter involving two appeals to the Third Circuit, Mr. DePalma obtained a

  settlement of $8.5 million on behalf of a class of participants in a retirement plan alleging

  breaches of fiduciary duties. In re Schering-Plough Corporation ERISA Litigation, (D.N.J.).

         Mr. DePalma has also achieved excellent results for clients in other areas of litigation.

  Among other things, he won large settlements for a condominium association on construction

  defect and legal malpractice claims and has successfully handled securities arbitrations as well.

         Mr. DePalma has lectured in the area of real estate law and in complex commercial

  litigation. He has also served as a member of the New Jersey Supreme Court’s District Ethics

  Committee.



                                                   5
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 12 of 31 PageID #: 562




         Mr. DePalma was named as a New Jersey Super Lawyer in the 2007-2019 issues of New

  Jersey Monthly magazine.       He was also named to ALM’s 2012 “New Jersey Top Rated

  Lawyers,” listed under “Business & Commercial.”

         BRUCE D. GREENBERG (Newark Office) has served as Co-Lead Counsel, Executive

  Committee or Steering Committee member, or Liaison Counsel in major antitrust, defective

  products, consumer fraud, and securities class action cases.     He also handles sophisticated

  appellate, commercial and real estate litigation.

         A number of Mr. Greenberg’s class action cases have resulted in significant settlements.

  Among his federal court class action successes are a settlement worth more than $750 million for

  a nationwide class in Varacallo v. Massachusetts Mutual Life Ins. Co., 226 F.R.D. 207 (D.N.J.

  2005) (Co-Lead Counsel), an insurance sales practices case, a $35.75 million nationwide class

  settlement in In re STEC Securities Litig., No. SACV 09-01304-JVS (MLGx) (Co-Lead

  Counsel), a securities fraud case, Cole v. NIBCO, Inc., No. 13-7871 (FLW) (TJB) (Co-Lead

  Counsel), a $43.5 million nationwide settlement in a defective products case, a nationwide

  consumer settlement worth up to $13 million in Schwartz v. Avis Rent a Car System, LLC, Civil

  Action No. 11-4052 (JLL) (Co-Lead Counsel), a highly valuable nationwide settlement in In re

  Samsung DLP Television Class Action Litigation, Civil Action No. 07-2141 (GEB) (MCA)

  (Executive Committee), settlements totaling over $200 million for a nationwide class in the

  multidistrict antitrust litigation captioned In re Insurance Brokerage Antitrust Litigation, MDL

  No. 1663, Civil Action No. 04-5184 (FSH) (District of New Jersey) (Liaison Counsel), and

  another antitrust class action, In re Liquid Aluminum Sulfate Antitrust Litigation, MDL No. 2687,

  Civil Action No. 16-md-2687 (JLL) (JAD) (District of New Jersey) (Steering Committee and



                                                      6
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 13 of 31 PageID #: 563




  Liaison Counsel), which produced settlements totaling over $90 million for a nationwide class.

  His efforts as Co-Lead Counsel for certified classes in the United States District Court for the

  Western District of Pennsylvania (Zeno v. Ford Motor Co., 238 F.R.D. 173 (W.D. Pa. 2006), and

  480 F. Supp. 2d 825 (W.D. Pa. 2007)) and in the Superior Court of New Jersey, led to a four-

  state settlement that afforded full benefit of the bargain relief to consumers in Pedersen v. Ford

  Motor Co., No. GIC 821797 (Cal. Super Ct.). Mr. Greenberg was also instrumental in In re

  Motorola Securities Litig., Civ. No. 03-C-287 (N.D. Ill.), where Lite DePalma Greenberg &

  Afanador, LLC, as Co-Lead Counsel, achieved a $193 million settlement just three business days

  before trial was to begin.

         Mr. Greenberg’s New Jersey state court class actions include a settlement valued at $8.6

  million for a nationwide class of current and former merchants in Roma Pizzeria v. Harbortouch

  f/k/a United Bank Card, Docket No. HNT-L-637-12 (Co-Lead Counsel); a $100 million

  settlement for a nationwide consumer class in Friedman v. Samsung Electronics America, Inc.,

  Docket No. BER-L-7250-01 (Liaison Counsel), a comparably sized settlement for a nationwide

  consumer class in Summer v. Toshiba America Consumer Products, Inc., Docket No. BER-L-

  7248-01 (Liaison Counsel), another nationwide consumer class settlement in Barrood v. IBM,

  Docket No. MER-L-843-98 (Co-Lead Counsel), which afforded class members full benefit of the

  bargain relief, (Co-Lead Counsel), a settlement for a New Jersey consumer class worth over $7

  million in Delaney v. Enterprise Rent-A-Car Co., Docket No. OCN-L-1160-01 (Co-Lead

  Counsel), a $4.5 million settlement for a New Jersey consumer class in DeLima v. Exxon, Docket

  No. HUD-L-8969-96 (Co-Lead Counsel), and an unprecedented settlement in a class action

  involving a merger, Rubin v. Mercer Insurance Group, Inc., et al., Docket No. MER-C-102-10



                                                  7
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 14 of 31 PageID #: 564




  (Co-Liaison Counsel), which afforded stockholders the opportunity to review forward looking

  financial information of the company, thus allowing shareholders to make a more informed

  decision concerning the merger.

         A 1982 graduate of the Columbia University School of Law, Mr. Greenberg clerked for

  Justice Daniel J. O’Hern of the Supreme Court of New Jersey for the 1982-83 Term. Before

  joining the firm, Mr. Greenberg was a partner at one of New Jersey’s largest law firms.

         Mr. Greenberg appears regularly in the appellate courts. He has argued twelve times in

  the Supreme Court of New Jersey, three cases in the Third Circuit Court of Appeals, and over 50

  cases in New Jersey’s Appellate Division. Over 40 of his cases have resulted in published,

  precedential opinions, including major decisions on class actions, mass torts, zoning and land

  use, restrictive employment covenants, real estate brokerage, and other topics.

         Among his many other publications, Mr. Greenberg is the author of the chapter entitled

  “Supreme Court Review” in New Jersey Appellate Practice Handbook (New Jersey ICLE), co-

  author, with Susana Cruz Hodge, of the chapter entitled “Class Action Litigation” in New Jersey

  Federal Civil Procedure (NJLJ Books (1st ed. 1999 and annual supplements)), and author of

  “Keeping the Flies Out of the Ointment: Restricting Objectors to Class Action Settlements,” 84

  St. John’s L. Rev. 949 (2010). That and other law review articles that he has written have been

  cited with approval by the Supreme Court of New Jersey, the Appellate Division, and federal and

  state courts in other jurisdictions. Mr. Greenberg has lectured on class actions for both New

  Jersey and Pennsylvania CLE, and he delivered the 27th annual Evangelides Memorial Lecture

  at Rutgers University’s Eagleton Institute on the topic “Class Action Litigation: Who Benefits?”

  He has served as an expert witness on attorneys’ fees in class actions and Chancery litigation.



                                                  8
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 15 of 31 PageID #: 565




  He has also spoken on civil trial preparation, appellate practice and other subjects.       Mr.

  Greenberg also writes the New Jersey Appellate Law blog, http://appellatelaw-nj.com, New

  Jersey’s foremost appellate blog, since 2010.

         Mr. Greenberg belongs to the New Jersey State Bar Association and was Chair of the

  Association’s Appellate Practice Committee from 2004-2006. He is a past Co-Chair of the

  NJSBA’s Class Actions Committee, a position he held from 2008-2016. From 1991-2006, Mr.

  Greenberg was a member of the Supreme Court of New Jersey Committee on Character. He was

  also one of the founding members, and a past Chair, of the New Jersey Law Firm Group, a

  consortium of major law firms to advance hiring of minority lawyers.

         Mr. Greenberg has been named to the “New Jersey Super Lawyers” list, for “Appellate

  Practice,” in New Jersey Monthly magazine every year since 2005, when that list was first

  published, and has twice been named to the “New Jersey Super Lawyers” Top 100, most recently

  in 2020. Mr. Greenberg has been listed in “Best Lawyers in America®” in 2019 and 2020, for

  “Appellate Practice.” He was also named to ALM’s 2012 “New Jersey Top Rated Lawyers,”

  listed under “Commercial Litigation.” Mr. Greenberg has an “AV” rating from Martindale-

  Hubbell.

         VICTOR A. AFANADOR (Newark Office) handles litigation and trials of civil and

  criminal cases. His experience includes public entity tort liability defense, employment related

  defense of CEPA and LAD matters, police related state and federal civil rights defense,

  condemnation and redevelopment law, complex commercial litigation, and criminal defense. In

  addition, Mr. Afanador served from September 1999 through May of 2005 as Deputy Director of




                                                  9
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 16 of 31 PageID #: 566




  Law for the City of Perth Amboy. In that capacity, he provided counsel to the Mayor, the City

  Council, and City department directors on legal matters.

          Mr. Afanador has successfully tried to verdict jury and bench trials in civil rights and

  redevelopment law matters. He has also tried public entity employee termination hearings before

  the Office of Administrative Law and numerous matters of many types in Municipal Court. He

  also litigated and managed the condemnation of sixteen properties in a single municipality.

          In addition to his trial work, Mr. Afanador has argued before the Superior Court of New

  Jersey, Appellate Division. His published opinions include Deegan v. Perth Amboy

  Redevelopment Agency, 374 N.J. Super. 80 (App. Div. 2005). Mr. Afanador has also applied his

  investigative skills in the class action area. He interviewed Spanish-speaking employees and

  prepared a report for the Court as part of the firm’s responsibilities as Class Administrator for an

  employment discrimination class action.

          Mr. Afanador clerked for Judges Mathias E. Rodriguez and Frederick P. DeVesa,

  Superior Court of New Jersey, Law Division Criminal Part, in Middlesex County from 1998-

  1999.

          Mr. Afanador was appointed by the Essex County Executive in September of 2005 to

  serve as a Commissioner on the Essex County Board of Public Utilities. He is a member of the

  New Jersey State Bar Association, The Association of the Federal Bar of the State of New

  Jersey, Seton Hall University School of Law Alumni Association, the Essex County Bar

  Association, and the Hispanic Bar Association of New Jersey. He is a 2003 Graduate of the

  Leadership Newark Fellowship Program and has served on the African Globe Theatreworks

  Board of Directors, a professional theater company based in Newark, New Jersey.



                                                  10
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 17 of 31 PageID #: 567




         Mr. Afanador was designated a Rising Star in the May 2006, May 2007, May 2008, May

  2009, May 2010, May 2011, May 2012, and May 2013 issues of New Jersey Monthly magazine.

  He was also named to the “40 Under 40” issue by the New Jersey Law Journal in 2010.

         SUSANA CRUZ HODGE (Newark Office) is a member of Lite DePalma Greenberg &

  Afanador, LLC and focuses her practice on class actions. Her primary focus is on product

  liability and consumer fraud cases. Ms. Hodge has participated in numerous consumer cases,

  including Cole v. NIBCO, Inc., No. 13-CV-07871 (D.N.J.), a case involving defective plumbing

  piping, tubing and fixtures that resulted in a nationwide consumer settlement worth $44 million;

  Schwartz v. Avis Rent a Car System, LLC, No. 11-4052 (D.N.J.), a case involving fraudulent fee

  charges that resulted in a nationwide consumer settlement worth up to $13 million; In re Shop-

  Vac Marketing and Sales Practices Litig., No. 4:12-MD-2380 (M.D. Pa.), a case involving

  misrepresentation of the peak horsepower of wet/dry vacuums that resulted in a nationwide

  settlement fund valued at $174 million; and Mendez v. Avis Budget Group, Inc., No. 11-cv-6537

  (D.N.J.), where a nationwide class of over 10 million consumers has been certified.

         Recently, Susana was appointed as a member of the Executive Committee in In re

  Robinhood Outage Litigation, No. 20-01626-JD (N.D.C.A.), which was filed on behalf of users

  of Robinhood’s trading platform who were unable to access their brokerage accounts on March

  2, 2020, a day that saw the biggest ever point gain in a single day with Dow Jones Industrial

  Average rising over 1,294 points, the S&P 500 rising 136 points, and the Nasdaq rising 384

  points. Ms. Hodge is also currently actively involved in representing plaintiffs in several

  consumer class actions involving heavy metals, BPA, and other contaminants and toxins in food,

  including, Colangelo v. Champion Petfoods USA, Inc. et al., No. 6:18-cv-01228 (N.D.N.Y.),



                                                 11
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 18 of 31 PageID #: 568




  Zarinebaf et al v. Champion Petfoods USA, Inc. et al., No. 1:18-cv-06951 (N.D. Ill.), Grossman

  v. Schell & Kampeter, Inc., No. 2:18-cv-02344 (E.D. Cal.), and Zeiger v. WellPet LLC, No. 3:17-

  cv-04056 (N.D. Cal.), where a class of California dog food purchasers was recently certified. She

  plays a lead role for LDGA in the In re Big Heart Pet Brands Litigation, Civil No. 4:18-cv-

  00861-JSW (N.D. CA), a case involving poisonous toxins in pet food where LDGA was

  appointed to the Executive Committee.

         Ms. Hodge also represents individual parties in general business disputes arising from

  breach of contract and fraud, as well as employment-related issues. In her capacity as a

  commercial litigator, Susana represented a major food and beverage company in recovering

  millions of dollars fraudulently converted in a Ponzi scheme. She has also represented a

  struggling local business in closing its doors without filing bankruptcy, which involved

  negotiating settlements with nearly 100 creditors and successfully pursuing claims against

  various debtors. Susana has investigated, negotiated, and litigated claims by subcontractors and

  material suppliers in a range of construction-related contractual disputes. Susana has also filed

  and defended commercial and residential construction liens, and payment and performance bond

  surety claims in cases involving public and private construction projects.

         Ms. Hodge has briefed and argued before the United States Court of Appeals for the

  Seventh Circuit, the U.S. District Court for the District of New Jersey, and the New Jersey

  Superior Court. Ms. Hodge has also participated in appeals to the United States Court of Appeals

  for the Third, Seventh, and Ninth Circuits, as well as to the Appellate Division of the New Jersey

  Superior Court involving constitutional and employment law, rent control, and commercial

  leasing issues.



                                                  12
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 19 of 31 PageID #: 569




         Ms. Hodge was one of the first attorneys in New Jersey to handle pro bono appeals in the

  New Jersey Appellate Division’s Pro Bono Civil Pilot Program and has participated in several

  pro bono matters. Most recently, Ms. Hodge represented an individual in an emergency

  application to the New Jersey Appellate Division, which led to the client avoiding eviction, and

  secured a dismissal of a temporary restraining order in another matter that would have imposed

  automatic prison time for her client.

         Ms. Hodge is co-author, with Bruce D. Greenberg, of the chapter entitled “Class Action

  Litigation” in New Jersey Federal Civil Procedure and has been a panelist in various seminars

  such as “Significant Developments in Class Actions,” hosted yearly by the New Jersey Institute

  for Continuing Legal Education, and “The Evolving Nature of Class Actions,” hosted by New

  Jersey State Bar Association.

         Ms. Hodge is a graduate of Boston College (2001) and Boston College Law School

  (2005). Prior to joining private practice, Ms. Hodge clerked for the Hon. Thomas J. LaConte,

  Superior Court of New Jersey, Passaic County. She also taught Legal Writing at Seton Hall

  University Law School to first year law students prior to joining Lite DePalma Greenberg &

  Afanador, LLC. Prior to attending law school, Ms. Hodge taught Portuguese, English, and math

  to young students in Rio de Janeiro, Brazil, as part of Projeto Unicom Rocinha, a Brazilian non-

  profit organization. Ms. Hodge was named as a “Rising Star” in New Jersey Monthly magazine

  from 2014 to 2019 and has since been named to the “New Jersey Super Lawyers” list every year.

         MINDEE J. REUBEN (Philadelphia Office) is a Member of the firm and is resident in

  the firm’s Philadelphia office. Ms. Reuben represents plaintiffs across the country in a broad

  range of antitrust and consumer class action matters, regularly serving as lead, co-lead and



                                                13
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 20 of 31 PageID #: 570




  liaison counsel and as a member of case-management committees in high-profile, multi-

  jurisdictional litigation. Super Lawyers and Philadelphia Magazine have repeatedly named Ms.

  Reuben as one of Pennsylvania’s top lawyers in the field of antitrust, as well as one of the top 50

  Women Super Lawyers overall in the state. Mindee has also been named in the 25th and 26th

  Editions of The Best Lawyers in America© for her work in Antitrust Law and Litigation –

  Antitrust.

       Ms. Reuben is currently involved in several plaintiff class action antitrust matters,

  including In re: Processed Eggs Products Antitrust Litigation, No. 08-md-2002 (E.D. Pa.), in

  which she is co-lead and liaison counsel, and the court has approved over $130 million in

  settlements. She is also a member of the steering committee and has oversight of the document

  review in In re: Generic Pharmaceutical Pricing Antitrust Litigation, No. 16-md-2724 (E.D.

  Pa.), a member of the trial plan committee in In re Blue Cross Blue Shield Antitrust Litigation

  (Subscribers), No. 13-cv-20000 (N.D. Ala.), and a member of the deposition team in In re

  Broiler Chicken Antitrust Litigation (Direct Purchasers), No. 18-cv-8637 (N.D. Ill.). Other recent

  cases on which she has had a case management role include In re: Lithium Ion Batteries Antitrust

  Litigation, No. 13-md-2420 (N.D. Cal.) (steering committee), Gordon v. Amadeus IT Group,

  S.A., No. 15-cv-5457 (S.D.N.Y.) (co-lead counsel), and In re: Polyurethane Foam Antitrust

  Litigation, MDL No. 2196 (N.D. Ohio) (executive committee), where the court approved over

  $147,000,000 in settlements. She is presently active in a number of other antitrust matters around

  the country as well, including In re Aluminum Sulfate Antitrust Litigation, No. 16-md-2687

  (D.N.J.) and In re Broiler Chicken Antitrust Litigation, No. 16-8637 (N.D. Ill.).




                                                  14
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 21 of 31 PageID #: 571




       Ms. Reuben’s significant past antitrust matters include BP Products North America, Inc.

  Antitrust Litigation (N.D. Ill.) ($52 million settlement), In re: Polyester Staple Antitrust

  Litigation (W.D.N.C.) ($50 million settlement), In re: Electrical Carbon Products Antitrust

  Litigation (D.N.J.) ($21.9 million settlement), and In re Flonase Antitrust Litigation (E.D. Pa.)

  (confidential settlement on behalf of generic competitor).

       Ms. Reuben also served as class counsel in the consumer class action of Fritzinger v.

  Angie’s List, Case No. 12-cv-1118 (S.D. Ind.), and as co-lead counsel in Stone v. Stewart Title

  Guaranty Co., Philadelphia Court of Common Pleas, June Term, 2006, No. 2003 (consol. under

  Cummings v. Stewart Title Guaranty Co., et al., Philadelphia Court of Common Pleas, March

  Term, 2005, No. 747) (Glazer, J.), both of which resulted in favorable settlements for the class.

  At the final approval hearing, the court noted that “counsel really did an extraordinary job.”

       Ms. Reuben is actively involved with the Philadelphia Bar Association, historically having

  served as Vice Chair of the Association’s Bench Bar and Annual Meeting and as Chair of its

  Women’s Rights Committee. Her work on the Women’s Rights Committee focused on human

  trafficking in the United States and resulted in the Association’s Board of Governors passing a

  Resolution in Support of Ratification of the United Nations Convention on the Elimination of All

  Forms of Discrimination Against Women (CEDAW). She is also a member of the Federal Courts

  Committee, Women in the Profession Committee and Business Law Section.

       Ms. Reuben is a founding member of Women Antitrust Plaintiffs’ Attorneys, a national

  organization of women who focus their practices on cartel and other anticompetitive cases.

  She has been appointed to serve in the Leadership of the Antitrust Law Section during 2019-

  2020 as a Member of the Competition/Consumer Protection Policy and North American



                                                  15
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 22 of 31 PageID #: 572




  Comments Task Force, and is co-authoring a chapter in the ABA’s Antitrust Daubert Handbook.

  Ms. Reuben is also a Lecturer in Law in the area of legal writing for the LL.M. program at the

  University of Pennsylvania School of Law. She previously served as an Adjunct Professor of

  Law at the James E. Beasley School of Law of Temple University.

       Ms. Reuben has contributed to numerous comprehensive legal publications, and has spoken

  on a variety of subjects, including ethics and the Federal Rules of Civil Procedure. Most

  recently, Mindee was a panelist for the ABA Civil Practice and Procedure Section of Antitrust

  Law speaking on “Antitrust Class Action Program Series: Class Action Killer or Business as

  Usual? -- Rule 23(b)(3) and the Predominance Requirement” and a panelist for the ABA Section

  of Litigation’s “Rules Roadshow,” on the topic “Precision Advocacy: Reinventing Motion

  Practice to Win” in Philadelphia.

         After earning her joint law and master of public administration degrees from the

  University of Pittsburgh, Ms. Reuben served as a law clerk for the Honorable Frank J.

  Montemuro, Senior Justice of the Supreme Court of Pennsylvania.

                                              COUNSEL

         STEVEN J. GREENFOGEL (Philadelphia Office) is Counsel to the firm and is resident

  in the firm’s Philadelphia office. Throughout his nearly 45 year legal career, Mr. Greenfogel has

  specialized in class action antitrust litigation, including many of the most significant multidistrict

  class action price fixing cases of modern times. He has served as Co-Lead Counsel in In re

  Chain Link Antitrust Litigation, Master File CLF-1 (D.Md); In re Industrial Silicon Antitrust

  Litigation, 95-2104 (W.D.Pa) (which he tried to verdict), In re Isostatic Graphite Antitrust

  Litigation, No. 2000-cv-4965 (E.D.Pa); and Gordon v. Amadeus IT Group, S.A. , 15-cv-03457-



                                                   16
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 23 of 31 PageID #: 573




  KPF (S.D.N.Y.). Mr. Greenfogel also served as one of the main trial counsel as well as co-

  chairman discovery in In re High Pressure Laminates Antitrust Litigation, No. 00-MD-

  1368(CLB) (S.D.N.Y.) (which was tried to verdict) and In re Carbon Dioxide Antitrust

  Litigation, MDL 940 (M.D. Fla) (which settled after jury selection). In addition to being Co-

  Chairman of Discovery in In re Infant Formula Antitrust Litigation, Master File No. MDL 878

  (N.D. Fla), Mr. Greenfogel served as one of plaintiff’s trial counsel (which settled after jury

  selection). He has served as a member of Plaintiffs’ Executive Committee in numerous cases,

  including, inter alia, In re Municipal Derivatives Antitrust Litigation, MDL 1950 (S.D.N.Y.

  2008), In re Static Random Access Memory (SRAM) Antitrust Litigation, cv-1819 (N.D. Cal

  2007) and In re Publication Paper Antitrust Litigation, MDL 1631 (D. Ct 2004).                  Mr.

  Greenfogel has also played a major role in numerous other multidistrict antitrust class actions,

  including, inter alia, O’Bannon v. National Collegiate Athletic Ass’n, et al. cv-091967 cw (N.D.

  Cal 2009) (A Member of Plaintiff’s Trial Team and Co-chairman Discovery); In re TFT-LCD

  (Flat Panel) Antitrust Litigation, MDL 1827 (N.D. Cal 2006); In re Direct Random Access

  Memory (DRAM) Antitrust Litigation, No. 02-cv-01486-OHG (N.D. Cal 2002); In re NASDAQ

  Market Makers Antitrust Litigation, MDL 1023 (S.D.N.Y.) (Chairman of Discovery); In re

  Brand Names Prescription Drugs Antitrust Litigation, MDL 997 (N.D. Ill.); In re Commercial

  Tissue Antitrust Litigation, MDL 1189 (N.D. Fla); In re Infant Formula Antitrust Litigation,

  Master File No. MDL 878 (N.D. Fla); Cumberland Farms v. Browning Ferris Industries, Inc.,

  A.A. No. 87-3717; Superior Beverage/Glass Container Antitrust Litigation, 89 C 5251 (N.D.

  Ill.); In re Chlorine and Caustic Soda Antitrust Litigation, 86-5428 (E.D. Pa); In re Records and

  Tapes Antitrust Litigation (N.D. Ill.); and In re Broiler Chicken Antitrust Litigation (N.D. Ga).



                                                  17
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 24 of 31 PageID #: 574




         Earlier in his career from 1977 to 1980, Mr. Greenfogel served as an Assistant Attorney

  General in the Commonwealth of Massachusetts and was the first Chief of its Antitrust Division.

  He was the author of the Commonwealth’s Antitrust Law (M.G.L. 93). During that time, he was

  a panelist at the New England Antitrust Conference in Boston as well as speaking on antitrust

  matters at various venues in Massachusetts.

         Mr. Greenfogel served as a member of the Board of Trustees of Camden County College

  from 2000 through 2017, having been appointed to that position by Governors Whitman,

  McGreevy and Corzine. He has been selected fourteen times as one of the Top Attorneys in

  Pennsylvania by Philadelphia Magazine and has an “AV” rating from Martindale Hubbell.

         JEREMY NASH (Newark Office) is Counsel to the firm and is resident in the firm’s

  Newark Office. During his career, Mr. Nash has represented millions of plaintiffs in a range of

  consumer-oriented class actions around the United States. Currently, Mr. Nash represents over

  10 million people in Mendez v. Avis Budget Group, Inc., No. 11-cv-6537 (D.N.J.), a consumer

  fraud class action pending in New Jersey federal court, and hundreds of thousands of people in

  Bakov v. Holiday Cruise Line, No. 15-cv-2980 (N.D. Ill.), a robocall class action pending in

  Illinois federal court. Mr. Nash has also prosecuted a number of data breach and privacy class

  actions, including In re: American Medical Collection Agency, Inc. Customer Data Security

  Breach Litigation, No. 19-md-2904 (D.N.J.), Gullen v. Facebook, No. 15-cv-07681 (N.D. Ill.),

  Norberg v. Shutterfly, Inc., et al, No. 15-cv-5351 (N.D. Ill.), Lewert v. P.F. Chang's China

  Bistro, Inc., No. 14-cv-4787 (N.D. Ill.), Whalen v. Michaels Stores, Inc., No. 14-cv-7006

  (E.D.N.Y.), and In re: Horizon Healthcare Services Inc. Data Breach Litig., No. 13-cv-7418

  (D.N.J.).



                                                18
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 25 of 31 PageID #: 575




         Mr. Nash’s experiences as a securities and cryptocurrency class action attorney are also

  noteworthy. He was a member of lead counsel’s trial team in In re Vivendi Universal, S.A.

  Securities Litig., No. 02-cv-5571 (S.D.N.Y.), one of only a handful of securities fraud cases tried

  to a favorable jury verdict in the last 20 years. Mr. Nash also represented plaintiffs in In re Tezos

  Securities Litig., No., 17-cv-6779 (N.D. Cal.), in which plaintiffs alleged that the Tezos initial

  coin offering (Tezos ICO), which raised the equivalent of hundreds of millions of dollars, was an

  illegal securities offering under U.S. law. Though not a securities class action, Mr. Nash also

  represented the plaintiffs in Faasse v. Coinbase, Inc., No. 18-cv-1382 (N.D. Cal.), in which

  plaintiffs allege that, in violation of California state and common law, Coinbase wrongfully kept

  for itself bitcoin and other cryptocurrencies that its users transferred to non-coinbase users.

         In addition to seeing cases through to trial, Mr. Nash is accumulating successes as an

  appellate attorney. He recently prevailed on an appeal to the Seventh Circuit asking that a

  product liability claim against Danze, Inc., which manufactures plumbing parts, be reinstated.

  Duncan Place Owners Association v. Danze, Inc., No. 17-3474 (7th Cir. Jun. 16, 2019). In

  Vivendi, he helped secure the Second Circuit’s affirmance of the jury verdict, an “inflation

  maintenance” theory of loss causation, and other important trial court rulings. In re Vivendi, S.A.

  Sec. Litig., 838 F.3d 223 (2d Cir. 2016). Several years earlier, after blocking Toyota Motor

  Corporation’s effort to force his client into arbitration at the trial court level, Mr. Nash played a

  central role in obtaining an order from the Ninth Circuit affirming his client’s right to sue over

  her defective vehicle in court. Kramer v. Toyota Motor Corp., 705 F. 3d 1122 (9th Cir. 2013).

         Mr. Nash also has a growing New Jersey local counsel practice involving cases that

  present unique procedural challenges. In State of Minnesota v. Sanofi Aventis, No. 18-cv-14999



                                                   19
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 26 of 31 PageID #: 576




  (D.N.J.), for instance, Minnesota was prepared to allege that several drug manufacturers located

  in New Jersey acted improperly to increase the cost of insulin products in violation of Minnesota

  law and the Racketeer Influenced and Corrupt Organizations Act. The State’s complaint,

  however, would contain the confidential results of its pre-litigation investigation and could not

  be filed publicly. Jeremy was appointed a Special Attorney of the State to, among other things,

  help it navigate New Jersey local practice in order to file the complaint under seal and to

  negotiate a protective order with the defendants to govern access to the sealed complaint.

         Besides class actions, Mr. Nash represents institutional clients in high-stakes commercial

  litigation. He currently represents, as just one example, an apartment complex in a defective

  product and breach of warranty case against a major plumbing parts manufacturer in Stanford

  Realty, LLC v. Zurn PEX, Inc., No. 18-cv-15188 (D.N.J.).

         Mr. Nash is a graduate of the University of California at San Diego (2003) and New York

  Law School (2006). He is a member of the bars of the states of New Jersey and New York. Mr.

  Nash is also a member of the Association of the Federal Bar of New Jersey and speaks on topics

  related to class litigation for continuing legal education (CLE) programs. He was a panelist

  recently for a CLE program entitled, “Summary Judgment in Class Action Litigation: Plaintiff

  and Defense Strategies for Filing Motions.”

         DANA S. SMITH (Newark Office) is Counsel to the firm and is resident in the firm’s

  Newark Office. Ms. Smith represents plaintiffs in state and federal courts across the country in a

  broad range of antitrust class action matters. She handles cases involving a wide variety of

  industries, from pharmaceuticals, consumer electronics and hardware, and food and beverages, to

  chemicals and manufacturing.



                                                 20
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 27 of 31 PageID #: 577




       Ms. Smith is currently involved in several plaintiff class action antitrust matters, including

  In re: Generic Pharmaceutical Pricing Antitrust Litigation, No. 16-md-2724 (E.D. Pa.) and In

  re: Hard Disk Drive Suspension Assemblies Antitrust Litigation, MDL No. 2918 (N.D. Ca.).

         Past significant matters she has worked on include: In re: Processed Eggs Products

  Antitrust Litigation, No. 08-md-2002 (E.D. Pa.), where she was a member of the trial team; In

  re: Polyurethane Foam Antitrust Litigation, MDL No. 2196 (N.D. Ohio); and, In re: Pool

  Products Distribution Market Antitrust Litigation, MDL No. 2328 (E.D. La.).

         Concurrent to her work with the firm, Ms. Smith is the executive director of the Complex

  Litigation e-Discovery Forum (CLEF), which provides educational, advocacy and networking

  opportunities to elite practitioners in the plaintiffs’ bar. In her leadership role, she works with the

  CLEF board of directors to position CLEF as a valued resource for plaintiffs’-side litigators and

  to the complex litigation bar as a whole, bringing an important perspective to the eDiscovery

  conversation.

         Ms. Smith is a graduate of Binghamton University (2002) and Fordham University

  School of Law (2005). She is a member of the bars of the states of New Jersey and New York.

                                             ASSOCIATES

         JONATHAN M. CARRILLO (Newark Office), is an Associate with the firm in our

  Newark Office. Jonathan handles litigation in civil and criminal cases from inception to

  resolution. His experience includes public entity tort liability defense, employment defense of

  Conscientious Employee Protection Act (“whistleblower”) mattes, Law Against Discrimination

  (“LAD”) matters, and First Amendment retaliation matters, defense of state and federal civil

  rights matters, complex commercial litigation, and criminal defense. Jonathan has also



                                                    21
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 28 of 31 PageID #: 578




  represented parties in general business disputes arising from breach of contract and

  fraud. During his career, Jonathan has achieved outstanding results for his clients in dozens of

  high profile cases many of which involve elected officials or high ranking public officials and

  employees. Jonathan has participated in successful appeals to the United States Court of

  Appeals for the Third Circuit and to the Appellate Division of the New Jersey Superior Court

  involving constitutional law, employment law, and personal injury. In addition, Jonathan also

  serves as the Board attorney for the City of Hoboken Rent Leveling Board and represents the

  Rent Board in appeals in Superior Court and the Appellate Division.

         Jonathan is admitted to the bar in New Jersey and the United States District Court for the

  District of New Jersey. He attended Saint Peter’s University (2009), where he graduated Summa

  Cum Laude and then attended Rutgers School of Law (2012). He is a member of the New Jersey

  State Bar Association and the Association of the Federal Bar of the State of New

  Jersey. Jonathan serves as the Co-Chair of the Young Lawyers Division for the Federal Bar of

  the State of New Jersey. Jonathan has also been an adjunct professor at Hudson County

  Community College in the Humanities Division since 2013.

         CATHERINE B. DERENZE (Newark Office), was born in Mineola, New York on

  April 30, 1991. Admitted to the bar in 2018, New Jersey. Education: The College of the Holy

  Cross (B.A. in Political Science 2013) and Seton Hall University School of Law (J.D.

  2018). Catherine’s practice is class action litigation.

         STEFAN J. ERWIN (Newark Office), is an Associate with the firm in our Newark

  office. He has been admitted to the bar in New York, New Jersey, and the United States District

  Court for the District of New Jersey. He went to Rutgers University, where he graduated with



                                                   22
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 29 of 31 PageID #: 579




  two Bachelors of the Arts degrees in Political Science and Criminal Justice. Stefan began his

  legal career at Rutgers Law School. There, he was accepted as a fellow with the Marshall-

  Brennan Constitutional Literacy Project. He integrated himself in the local community by

  creating a community gardening initiative whose purpose was to assist low-income residents in

  Camden, New Jersey. This initiative was recognized by National Jurist Magazine in 2011. He

  also interned with Hon. Noel L. Hillman of the United States District Court for the District of

  New Jersey. He graduated in 2012.

          Upon graduation, Stefan clerked with the Hon. Judge James Hely in the Superior Court of

  New Jersey, Law Division.      While working in the Judiciary he became a court appointed

  mediator. He then transitioned to the Public Defender’s office, where he was assigned to the

  Special Hearings Unit as a managing attorney. There, he was one of four attorneys, acting state-

  wide, engaged in representing low-income individuals in post-conviction civil proceedings, often

  of state-wide importance.     The unit, with an emphasis on vertical defense, focused on

  representing clients from case inception through all levels of court including appellate, agency,

  and parole board practice.     He gave presentations to public, private and law enforcement

  agencies on Megan’s Law. Notably he has contributed to the following: In Re Registrant A.D.,

  227 N.J. 626 (2015) (meaning of Megan’s Law termination statute), J.B. v. Parole Board, 229

  N.J. 21 (2017) (use of polygraph in parole board violations); In the Matter of G.H., 455 N.J.

  Super 515 (App. Div. 2018) aff’d by 240 N.J. 113 (2019) (retroactive application of amended

  statute).

          Later, he transferred to the Monmouth County Trial Unit, where he engaged in criminal

  defense for individuals charged with serious felonies. He has represented individuals from arrest



                                                 23
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 30 of 31 PageID #: 580




  through appeal. He has significant experience with a variety of crimes including but not limited

  to attempted murder, aggravated assault, white collar crime, sexual assault, child pornography,

  arson, theft, distribution, possession and violations of probation. Never afraid to file a motion or

  interlocutory appeal, Mr. Erwin is proficient in creating records in pre-trial proceedings and

  regularly contests searches, statements and indictments often leading to successful outcomes

  pretrial, including dismissal. At trial, Mr. Erwin is an emotional and moving orator whose

  passionate arguments have swayed the jury in a variety of cases.

         To compliment his love of the law is his love of public service. Mr. Erwin is a sitting

  Board Member on the Union County Board of Health. He volunteers as a county election

  lawyer, securing the disenfranchised their right to vote on election day. He attends the Heckel

  Inn of Court, a professional organization focused on civility and excellence in trial courts. Mr.

  Erwin’s wide variety of practical experience spanning civil and criminal practice uniquely

  enables him to handle your novel issues efficiently and effectively.

         PATRICK D. SOUNDY (Newark Office), is an associate with the firm in our Newark

  office. He was admitted to the bar in New Jersey in 2019. He went to Lafayette College (B.A. in

  Government & Law 2016) and Wake Forest University (J.D. 2019). Patrick is part of the firm’s

  class action litigation group. Prior to joining the firm, Patrick clerked for the Honorable Carmen

  Messano, Presiding Judge of the New Jersey Appellate Division.

         IMMANUEL O. ADEOLA (Newark Office), is an associate with the firm in our

  Newark office. He was admitted to the bar in New Jersey in 2019. He attended Trinity College

  (B.A. in Political Science 2014) and Rutgers Law School (J.D. 2018). Prior to joining the firm,

  Immanuel served as an Assistant Prosecutor with the Essex County Prosecutor’s Office.



                                                  24
  876647.1
Case 2:21-cv-00678-JS-AYS Document 59-7 Filed 05/27/21 Page 31 of 31 PageID #: 581




  Immanuel clerked in the Chancery Division of the New Jersey Superior Court for the Honorable

  Robert Lougy, who previously served as Acting Attorney General for the State of New Jersey.




                                               25
  876647.1
